      Case 2:21-cv-01144-CJB-DPC Document 45 Filed 09/01/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA
 TEDDY BILLOT, ET AL.                           *              CIVIL ACTION

 VERSUS                                         *              NO. 21-1144

 TERREBONNE PARISH SCHOOL                       *              SECTION “J” (2)
 BOARD, ET AL.

                                           ORDER

       Considering the devasting impact of Hurricane Ida, the lack of power and internet access

throughout Greater New Orleans and surrounding parishes, and the Addendum to General Order

No. 21-11,

       IT IS ORDERED that the settlement conference scheduled for Monday, August 30, 2021

(ECF No. 35) is CONTINUED. The parties are directed to contact Chambers staff at (504) 589-

7630 to reschedule the settlement conference.

                  1st of September, 2021.
       Dated this _____


                                                    ___________________________________
                                                        DONNA PHILLIPS CURRAULT
                                                    UNITED STATES MAGISTRATE JUDGE




                                                1
